Citation Nr: 0818046	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  03-25 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD) prior to November 1, 
2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel







INTRODUCTION

The veteran had active military service from July 1968 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) following a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  In that decision, the RO granted 
service connection and assigned a 30 percent rating for PTSD, 
effective April 30, 2002.  

The veteran's claim was remanded by the Board in March 2006 
and February 2007 for additional development.  In September 
2007, following further development of the record by the 
Appeals Management Center (AMC), the veteran's disability 
rating for PTSD was increased to 100 percent, effective 
November 1, 2004.  This action was taken by the Seattle, 
Washington RO.  The RO denied the veteran's claim with regard 
to a rating in excess of 30 percent for PTSD prior to 
November 1, 2004.  In light of the award of a total (100 
percent) rating, the full benefit sought on appeal has been 
granted effective November 1, 2004.  What remains for the 
Board's consideration is that period prior to November 1, 
2004, as the issue has been phrased on the title page.  

As the appeal with respect to the veteran's claim emanates 
from the veteran's disagreement with the initial 30 percent 
rating assigned following the grant of service connection for 
PTSD, the Board has characterized the claim as a claim for a 
higher initial rating, in accordance with Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  

The Board notes that in a January 2005 rating decision, the 
RO denied the veteran's claim for service connection for 
dementia, to include as secondary to PTSD.  The veteran was 
notified of that decision the same month but did not file an 
appeal.  In a statement received in May 2006, the veteran 
again raised the issue that he had dementia and that there 
was a connection between the disability and his service-
connected PTSD.  The Board infers from the veteran's 
statement an informal application to reopen his claim of 
service connection for dementia, to include as secondary to 
PTSD.  As this issue has not been considered further by the 
RO it is not before the Board.  As such, the issue is 
referred to the RO for initial consideration.  


FINDINGS OF FACTS

1.  Prior to April 5, 2004, the veteran's PTSD was primarily 
manifested by nightmares, flashbacks, depression, anxiety, 
memory loss, and sleep disturbance; these symptoms caused 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.  

2.  Since April 5, 2004, the veteran's PTSD has been 
manifested by, in particular, cognitive decline, to include 
memory loss, that results in total occupational impairment.  


CONCLUSIONS OF LAW

1.  Prior to April 5, 2004, the criteria for an initial 
rating in excess of 30 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 
(2007).

2.  Since April 5, 2004, the criteria for a rating of 100 
percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.126, 
4.130, Diagnostic Code 9411 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board has considered the holding by the United States 
Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) concerning increased 
compensation claims and 38 U.S.C. § 5103(a) notice 
requirements.  A claim for increased rating and a claim for a 
higher initial rating are similar in that the veteran seeks a 
higher evaluation for his service-connected disability.  The 
Court, however, did not hold in Vazquez-Flores that the VCAA 
notice requirements set forth in that decision applied to 
initial rating claims.  

In this regard, for example, if the veteran files a claim for 
service connection for a disability, the claim is granted, 
and he files a notice of disagreement with respect to the 
rating assigned and/or effective date of the award-thereby 
initiating the appellate process-more detailed notice 
obligations arise, the requirements of which are set forth in 
sections 38 U.S.C.A. §§ 7105(d), 5103A, and 5104(a).  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Court in 
Dunlap also held that if a claim for service connection is 
granted after the VCAA's enactment, VA remains obligated to 
provided notice to the veteran as it relates to disability 
rating and effective date elements, if such notice was not 
provided prior to the claim being substantiated.  Dunlap, 21 
Vet. App. at 116.  Notwithstanding that fact, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
(disability rating and effective date) elements.  Id. at 119; 
Goodwin v. Peake, U.S. Vet. App. No. 05-0876 (May 19, 2008).  

In this instance, the Board's review of the evidence prior to 
the September 2003 rating decision in which the veteran's 
claim for service connection for PTSD was granted does not 
reflect that the veteran was provided notice as it relates to 
disability rating and effective date elements.  Nonetheless, 
in a May 2006 notice letter the veteran was provided notice 
as it relates to disability rating and effective date.  
Thereafter, in September 2007, the agency of original 
jurisdiction (AOJ) re-adjudicated the veteran's claim and a 
supplemental statement of the case (SSOC) was issued.  

With regard to the more detailed notice requirements in 
38 U.S.C.A. §§ 7105(d) and 5103A, the veteran was notified in 
September 2003 that his claim for service connection for PTSD 
had been granted.  The notice included a copy of the RO's 
September 2003 rating decision.  In that rating decision, the 
veteran was informed of the evidence the RO had considered 
and its reasons for assigning a 30 percent rating.  In July 
2004, the RO issued the veteran a statement of the case 
(SOC).  The statement of the case apprised the veteran of the 
relevant rating criteria associated with his claim, and again 
provided the basis and reasoning behind the RO's decision.  
Consequently, the Board finds the more detailed notice 
requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A 
have been met.  Nothing about the evidence or any response to 
the VA's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal.  The veteran has been provided a number of VA 
examinations and he has submitted evidence in support of his 
claim.  Furthermore, identified medical records associated 
with the veteran's treatment at both private and VA 
facilities have been associated with the claims file.  
Neither the veteran nor his representative has otherwise 
alleged that there are any outstanding medical records 
probative of his claim that need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  

Where the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), is required.  See Fenderson, 
12 Vet. App. at 126.  

Prior to November 1, 2004, the veteran's PTSD has been rated 
as 30 percent disabling under the "Schedule of ratings-
mental disorders" at 38 C.F.R. § 4.130.  Under the Schedule, 
a 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
normal routine behavior, self-care, and conversation) due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id. 

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
Id. 

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

Consideration is given to the frequency, severity, and 
duration of psychiatric symptoms, the length of remission, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  See 38 C.F.R. § 4.126(a).  
Furthermore, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment.  38 C.F.R. § 
4.126(b).

In the September 2007 rating decision, the AOJ commented that 
medical professionals had been unable to determine the 
etiology of the veteran's cognitive decline which included 
his memory loss.  Thus, the AOJ considered symptomatology of 
the veteran's cognitive decline and memory loss in evaluating 
his PTSD.  As a result, the AOJ granted the veteran a 100 
percent rating effective November 1, 2004, the date the 
veteran was examined for VA purposes.  The Board also notes 
that it is not entirely clear whether the veteran's 
depression, anxiety, and sleep disturbance are symptoms of 
his PTSD or due to some other disability.  The Board will 
therefore attribute all manifestations of psychiatric 
disability to the veteran's PTSD.  See Mittleider v. West, 11 
Vet. App. 181 (1998) (where manifestations of a service-
connected disability cannot be separated from the 
manifestations of a nonservice-connected disability, all 
manifestations must be attributed to the service-connected 
condition).  

The Board finds in this case that prior to an April 5, 2004, 
VA examination, a rating in excess of 30 percent is not 
warranted for the veteran's PTSD.  During this period, the 
medical evidence demonstrated findings consistent with mild 
memory loss, chronic sleep impairment, depressed mood, 
anxiety, and panic attacks.  The veteran's disability was not 
manifested by, for example, difficulty in understanding 
complex commands, retaining only highly learned material, 
impaired abstract thinking, or otherwise resulted in 
occupational and social impairment with reduced reliability 
and productivity or difficulty in establishing and 
maintaining effective work and social relationships.  

In this regard, the evidence documents that the veteran was 
diagnosed with PTSD in March 2000.  At that time, the veteran 
was also diagnosed with a major depressive disorder.  The 
examiner, a therapist, assigned a global assessment of 
functioning (GAF) score of 65.  The veteran was again 
diagnosed with PTSD in April 2000 and assigned a GAF score of 
70.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  A GAF score 
and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See e.g., 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  According to the DSM-IV, a 
GAF score of 61 to 70 is indicative of mild symptoms (e.g. 
depressed mood and mild insomnia), or no more than slight 
impairment in social and occupational functioning.  Thus, the 
reported GAF scores would appear to reflect that the 
veteran's PTSD symptoms at that time resulted in slight or 
mild impairment.  

Subsequent evaluations of the veteran in January 2002 and 
February 2002 do not reflect any cognitive deficit related to 
PTSD or a manifestation of PTSD symptoms.  In this regard, in 
a January 2002 report of psychological evaluation from the 
Counseling Resource Center, the veteran denied any PTSD 
symptomatology.  The following month, a report of February 
2002 examination from V. P. M., M. D., notes the veteran's 
reported history of short-term memory impairment of 
approximately 4-5 years duration.  Based in part on the 
above-noted psychological evaluation from the Counseling 
Resource Center, Dr. M concluded that the veteran was showing 
early signs of cognitive dysfunction mostly with recent and 
short-term memory.  The dysfunction was reported as being 
most likely secondary to an early-type organic dementia-
Alzheimer.  

Medical evidence in August 2002 does appear to reflect an 
apparent increase in the veteran's psychiatric symptoms 
although the veteran remained employed.  In this regard, a VA 
psychological evaluation consultation note dated that month, 
in particular, shows that the veteran was then employed as an 
instructor with Blue River Services.  With regard to 
psychiatric symptoms, the veteran reported suicidal ideation 
without any plan, feeling depressed, problems sleeping 
without medication, extreme anxiety, and extreme feelings of 
alienation and isolation from others.  The veteran also 
reported that he was not on any medication for anxiety or 
depression.  The examiner noted that personality testing 
revealed a very severe depression and that while there was 
evidence of neuropsychological impairment, the veteran's 
depression was a contributing factor.  The examiner noted 
that referral to a psychiatrist for treatment of depression 
was recommended.  

The veteran's reported symptoms in August 2002 (suicidal 
ideation, depression, extreme anxiety, and extreme feelings 
of alienation and isolation from others) appear to represent 
a worsening of the disability.  At the same time, as is noted 
above, under 38 C.F.R. § 4.126, assessment of the veteran's 
disability must be based on the evidence that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Here, the Board finds persuasive 
that subsequent treatment that same month, August 2002, and 
later in October 2002 and November 2002, did not demonstrate 
the level of disability reported in the August 2002 VA 
psychological evaluation consultation note.  

In this regard, a mental health clinic (MHC) intake 
consultation note dated later in August 2002 reflects the 
veteran's complaints of memory problems, confusion, 
irritability, anxiety, sleep disturbance, panic attacks, and 
depression.  Findings from an associated mental status 
examination do not necessarily demonstrate severe depression 
and are otherwise normal except for a finding of impaired 
judgement.  Likewise, medical treatment of the veteran in 
October 2002 and November 2002 reflect findings that the 
veteran's cognitive decline was no more than mild and the 
veteran's psychiatric symptoms were apparently being 
controlled by medication.  

In this regard, a report of October 2002 VA neurological 
examination reflects that the veteran was oriented to time, 
place and person; he had intact recent and remote memory; 
attention span, and concentration.  Additionally, language 
was reported normal, as was spontaneous speech, fund of 
knowledge and vocabulary.  The physician's conclusion was 
that the veteran had only very mild cognitive decline and 
that this could be accounted for by a number of factors, 
including the veteran's medications and anxiety.  That same 
month a VA MHC Medication Management note reflects that the 
veteran's mood was mildly dysphoric, without suicidal or 
homicidal ideation.  The diagnosis was depressive disorder as 
well as cognitive disorder (not otherwise specified).  A 
November 2002 Patient Care Coordinator (PCC) note reflects 
the veteran's report that he was doing well on medication and 
that his memory was stable.  

Subsequent psychiatric treatment in 2003 reflects a May 2003 
PCC note that reflects that the veteran was working at a Home 
Depot store.  The assessment included depression as well as 
some cognitive dysfunction; there was no diagnosis of PTSD.  
Later in May 2003, a treatment summary from a licensed 
clinical social worker noted that the veteran had PTSD, 
recurrent major depression, and a panic disorder without 
agoraphobia.  The social worker's treatment summary did not 
otherwise indicate the level or severity of the veteran's 
psychiatric impairment.  

Notwithstanding the lack of findings in the May 2003 
treatment summary, by August 2003 the medical evidence 
demonstrated the veteran's condition was improving.  In this 
respect, an MHC Medication Management note that month 
reflects that, other than his memory problems, the veteran 
was eating and sleeping well and no longer depressed.  The 
physician noted however that the veteran's insight/judgement 
was limited.  

The Board is aware that impaired judgement is one of the 
criteria identified for the 50 percent rating under 38 C.F.R. 
§ 4.130.  As noted above, besides impaired or limited 
judgment being identified in August 2003, that finding was 
also made in August 2002 during a mental status evaluation of 
the veteran.  In this case, even accepting the veteran 
demonstrated impaired or limited judgement on two different 
occasions, the veteran's overall psychiatric picture simply 
does not reflect occupational and social impairment with 
reduced reliability and productivity due to impaired 
judgment; nor does impaired judgment result in difficulty in 
establishing and maintaining effective work and social 
relationships.  Furthermore, the Board notes that while the 
veteran has contended that the severity of his disability 
increased when he was not taking his medication, the rating 
schedule under 38 C.F.R. § 4.130, Diagnostic Code 9411 
contemplates the veteran's PTSD while on medication.  Here, 
the rating schedule permits no more than a 10 percent rating 
when psychiatric symptoms are controlled by continuous 
medication.  

Therefore, prior to April 5, 2004 the Board finds that the 
veteran's PTSD symptoms were indicative of occupational and 
social impairment that matched the criteria for a 30 percent 
rating.  The Board has considered whether "staged ratings" 
are warranted at any time prior to April 5, 2004, but finds 
based on all the evidence of record that bears on 
occupational and social impairment, that symptoms associated 
with the veteran's PTSD were not shown to meet the criteria 
for at least the next higher, 50 percent, evaluation.  See 
Fenderson, supra; 38 C.F.R. § 4.126.  As the criteria for the 
next higher, 50 percent rating are not met, it logically 
follows that the criteria for any higher evaluation likewise 
are not met.  

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2007).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.  

The Board has considered whether, for the period prior to 
April 5, 2004, the veteran's PTSD claim should be referred 
for consideration of an extraschedular evaluation, and has 
concluded that no such referral is warranted.  The record 
does not show that the veteran was frequently hospitalized 
for problems with PTSD during that period or that he 
experienced marked interference with employment.  There is 
otherwise nothing in the record to suggest during this period 
that his disability picture was so exceptional or unusual as 
to render impractical the application of the regular 
schedular standards.  

Under these circumstances, the Board determines that prior to 
April 5, 2004, a rating in excess of 30 percent for PTSD must 
be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  

Since an April 5, 2004, VA examination, the Board finds that 
a rating to 100 percent is warranted for the veteran's PTSD.  
Taking into consideration that the AOJ has found that 
symptoms of the veteran's cognitive decline, which include 
memory loss, to be associated with his PTSD, the clinical 
findings reported in the April 5, 2004 VA examination, there 
is reasonable doubt as to whether the veteran warrants a 
total schedular (100 percent) rating.  

In this regard, in the report of medical examination, on 
mental status evaluation, in particular, the veteran's 
thought processes were confused, his eye contact was poor, 
and while he was oriented to place and person he did not know 
the time.  Also, the veteran's memory was noted as being very 
impaired; he experienced depression, and he had problems with 
interrupted sleep.  The examiner noted that the veteran had 
not worked since 2003.  In assessing the veteran's PTSD, the 
examiner noted that the veteran had poor memory and 
depression.  The examiner reported that the veteran's basic 
problem was related to his poor memory, which could be due to 
his senile dementia or possibly Alzheimer's disease, and that 
the veteran's physical problems and dementia/Alzheimer's had 
shortened his employability.  The examiner's conclusion was 
that the veteran had not worked in one year due to his 
physical and mental problems.  The examiner's diagnosis 
included Axis I:  Senile dementia or Alzheimer's and Axis II:  
PTSD.  

Subsequent medical evidence in April 2004 continues to 
reflect cognitive decline.  A report of private neurological 
examination reflects the examiner's report that the veteran 
was no longer able to continue working at Home Depot because 
he was forgetting who his customers were and having problems 
with numbers.  The veteran was noted as no longer driving but 
was able to organize his own medications and do much of the 
housework.  

While a report of July 2004 private neurological examination, 
along with a clinical findings reported in a September 2004 
Mental Health Medication Management note and an October 2004 
Emergency Department H & P note appear to reflect an 
improvement in the veteran's cognitive abilities, the report 
of November 1, 2004 VA examination as well as subsequent 
reports of VA examinations continue to document the veteran's 
cognitive decline and loss of memory.  Therefore, with 
resolution of reasonable doubt in favor of the veteran, the 
Board concludes that, since the April 5, 2004 VA examination, 
the veteran's PTSD symptoms have resulted in impairment that 
warrants a rating of 100 percent.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102, 4.126, 4.130, Diagnostic Code 9411.  


ORDER

Prior to April 5, 2004, a rating in excess of 30 percent for 
PTSD is denied.  

Since April 5, 2004, a rating of 100 percent for PTSD is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


